Order entered December 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00710-CR

                           JOHN FRANCIS WALSH III, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. F17-75832-H

                                            ORDER
       Before the Court is appellant’s December 3, 2019 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before January 6,

2020. Appellant is cautioned that the failure to file a brief by that date may result in the appeal

being abated for a hearing under rule 38. See TEX. R. APP. P. 38.8(b)(3).


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE